Citation Nr: 1750489	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-26 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Marine Corps, with active duty service from September 1976 through June 1997. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a June 2012 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Winston-Salem, North Carolina (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran testified at a December 2016 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file. 

Following this December 2016 Hearing, the Veteran submitted additional medical records in support of his claim.  With these additional records, the Veteran submitted a signed statement waiving AOJ consideration of these new records.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has a current bilateral hearing loss disability for VA compensation purposes that is the result of hazardous noise exposure during his active duty service.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has a bilateral hearing loss disability which was incurred during active military service.  38 U.S.C.A. §§  1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In regards to the Veteran's claims for entitlement to service connection, the Board notes that the VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him, in correspondence dated October 2011 and March 2012.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the March 2012 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

The Veteran was afforded the opportunity to appear and testify before the undersigned Veterans Law Judge ("VLJ") at a December 2016 videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2014 hearing, the VLJ noted the basis of the prior determination and explained the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  The VLJ specifically noted the issues on appeal.  The Veteran was assisted this hearing by his representative, Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Rules and Regulations for Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

VA regulations recognize an additional, alternative, method of entitlement to service connection for certain chronic diseases.  Specifically, if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As applied to the Veteran's instant appeal, the Board notes that sensorineural hearing loss is enumerated as  "chronic" disabilities under 38 C.F.R. § 3.309(a).  As such, the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim for entitlement to service connection for a bilateral sensorineural hearing loss disability. 

In addition to the above described VA regulations, entitlement to service connection for impaired hearing is subject to additional VA regulations.  Specifically, a hearing impairment constitutes a disability for VA purposes when auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized law applicable to the Veteran's claim, the Board observes that the Veteran has a current bilateral hearing loss disability, under VA regulations.  See e.g. October 2016 Audiological Examination.  Therefore, the Board finds the Veteran has satisfied the first element of service connection, the existence of a current left ear hearing loss disability.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Board additionally finds that the Veteran was exposed to loud noises during his active duty service.  The Veteran's DD 214 reflects that his military occupational specialty ("MOS") was an "aircraft structural mechanic" and that he served in that capacity for nearly 20 years.  The Department of Defense's Duty MOS Noise Exposure Listing does not have a listing for an "aircraft structural mechanic;" however, listings for "Aircraft Maintenance" is listed as involving a "high" high probability of hazardous noise exposure.  In addition to his MOS, the Board notes that the Veteran's DD-214 report he received the sharpshooter badge and the pistol sharpshooter badge.  In addition to these noises, the Veteran has consistently reported a significant in-service exposure to acoustic trauma, including jet engine noised.  See e.g.  Hearing Testimony.  As such, the Board finds the Veteran was exposed to acoustic trauma, in the form of loud noises, during his active duty service. 

Therefore, the primary question before the Board is whether the Veteran's in-service noise exposure caused his current bilateral hearing loss disability.  Throughout his appeal, the Veteran asserts his current bilateral hearing loss was caused by his exposure to excessive noise during service, including jet engine noises and gun fire.  As a lay person, the Veteran is competent to report what comes to him through his senses, such as experiencing difficulties hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Board must next evaluate the medical evidence, specifically the Veteran's service treatment records, to determine whether a nexus between his current bilateral hearing loss disability and his in-service noise exposure exists.  

The Veteran's service treatment records have been carefully reviewed and considered, but do not reflect he experienced any hearing loss during his active duty service.  Examinations from his enlistment and separation from service do not suggest the Veteran experienced hearing loss at the level considered a disability under VA regulations.  For example, on September 27, 1976 , prior to his entrance into active duty service, the Veteran was administered an audiological examination which revealed the following hearing acuity: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
X
10
LEFT
20
5
25
X
20

In reviewing these results, the Board observes that the Veteran was shown to have some degree of a left ear hearing loss prior to his entrance into active duty service.  As noted above, the Court has held that threshold levels of 26 or above reflect a hearing loss disability for VA purposes, and levels of 20 decibels indicate some degree of hearing loss.  38 C.F.R. § 3.385; Hensley at 157.  Therefore, the results of this audiometric testing reflect the Veteran had some degree of hearing loss within his left ear prior to his entrance into active duty service, but that he did not have a left ear hearing loss disability for VA purposes.  

However, the Veteran was administered a subsequent audiological examination on September 27, 1979 which appears to show normal hearing acuity bilaterally: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
5
20
LEFT
10
0
15
5
5

The Board notes that this September 27, 1979 audiological examination was administered at the time of the Veteran's reenlistment into active duty service.  Over the next 18 years of his active duty service, the Veteran was routinely provided with audiological examinations.  These are well documented in his service medical records.  While none of these in-service audiological examinations document the presence of either a right or left hearing loss disability, the examinations do provide circumstantial evidence of worsening hearing acuity bilaterally.  For example, the Board notes the results of an October 23, 1995 audiological examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
5
20
LEFT
15
10
15
5
20

The Board highlights this examination, in particular, because it shows evidence of a bilateral shift in pure tone thresholds across nearly all tested decibels.  In this regard, the Board has considered the Court's holding that a significant decibel increase in pure tone thresholds during service is an important factor for determining an in-service incurrence, even if these shifts do not demonstrate a hearing loss disability under § 3.385.  Hensley, 5 Vet. App. at 159-60.  The Board finds these auditory shifts in pure tone thresholds serve as circumstantial evidence in support of a bilateral hearing loss disability, which was incurred by acoustic trauma sustained during the Veteran's 21 years of active duty service. 

Additionally, the Board notes the Veteran's January 29, 1997 retirement examination reflects continued shifts in pure tone thresholds: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
30
LEFT
20
10
15
10
25

This January 29, 1997 audiological examination notes that the Veteran has a right ear hearing loss at 4000 decibels.  While the overall findings of this audiological examination do not document either a right or left hearing loss disability, for VA purposes, it does show a significant overall shift in pure tone thresholds across all tested decibels bilaterally.  

Under VA law, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  See Hensley, 5 Vet. App. at 157; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In this regard, the Board notes that the Veteran's post-service medical records show he was treated for symptoms of hearing loss and that he has been subsequently diagnosed with a bilateral sensorineural hearing loss disability.  See e.g. October 2016 Audiological Examination.

With regard to a nexus, the Board acknowledges that the record contains an unfavorable VA audiology examination and etiology opinion from December 2011.  However, the Board finds this opinion is not entitled to any probative value, as it is based upon an inaccurate factual account of when the Veteran's symptoms began.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Specifically, the examiner opined the Veteran's hearing loss disability was not related to his active duty service because the Veteran developed symptoms beginning in 2002, which the examiner noted was five years following his separation from active duty service.  However, in numerous statements to the Board, the Veteran has reported an onset of diminished hearing acuity during his active duty service, and that his hearing loss worsened since the time of his separation.  See e.g. September 2011 Statement in Support of Claim. 

Even assuming, for purposes of argument, that the Veteran did not experience symptoms of hearing loss until after his separation from military service, this fact alone is not fatal to the Veteran's claim.  The Board observes that medical literature has found that symptoms of hearing loss may develop subsequent to an exposure to acoustic trauma.  Specifically, a 2006 study published my by the Institute of Medicine ("IOM") suggested that "[i]t is possible however that an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure." NATIONAL RESEARCH COUNCIL, NOISE AND MILITARY SERVICE: IMPLICATIONS FOR HEARING LOSS AND TINNITUS 47 (The National Academies Press 2006).  This pattern fits with the Veteran's lay description of his gradually worsening hearing loss after service.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  In addition, the Board is permitted to supplement the record with any recognized medical treatise without the necessity for a remand or referral, especially if it weighs in favor to the veteran.  See 38 C.F.R. § 19.9 (d)(5).  

Additionally, the Board finds the December 2011 medical opinion is entitled to less weight because it only provided a nexus opinion for the right ear hearing loss disability.  At the time, the Veteran was not found to have a left ear hearing loss disability.  Subsequent audiological testing has revealed that the Veteran does have a current left ear hearing loss disability.  And, as noted above, under VA law, the Court has held section 3.385 does not preclude an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  See Hensley, 5 Vet. App. at 157; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)(holding the current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  

Aside from this December 2011 VA examination, the Board has reviewed the Veteran's private medical records and audiological examinations.  Of note, these record document that the Veteran has consistently reported an onset of bilateral hearing loss during service and as the result of his exposure to acoustic trauma, including jet engine noises. In a June 2013 note, the Veteran's treating physician reported the Veteran's current bilateral hearing loss disability is "very compatible" with noise induced hearing loss.  Continuing, the physician stated that the Veteran experienced 20 years of acoustic trauma while serving in the military, and has not reported or experience any intercurrent trauma since the date of his separation.  

While the Veteran's private physician did not explicitly opine that the Veteran's current bilateral hearing loss disability was caused by the in-service acoustic trauma, this conclusion can be inferred from the longitudinal treatment notes.  For example, the Veteran's hearing loss is consistently reported as the result of, or induced by, "military noise exposure."  See e.g. June 2013 Audiological Examination.  

In light of the foregoing, and resolving all doubt in the Veteran's favor, the Board finds that service connection for a bilateral hearing loss disability is warranted.  In making this favorable determination for the Veteran, the Board has considered that evidence is rarely neat and tidy.  Therefore, it is expected that the Board will at times have to construct a complete narrative by filling in gaps with inferences and common sense.  There is no requirement that all factual questions be resolved by reliance on direct, rather than circumstantial, evidence.  The fact finding of the Board in this case is entitled to deference and is not clearly erroneous.  To the extent that the Board made inferences and considered circumstantial evidence in its analysis of the evidence, this type of reasoning is well within the discretion of a fact finder.  Although another fact finder may have declined to make the same inference, that does not mean that the Board in the present case is clearly erroneous.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  

In conclusion, after resolving all doubt in the Veteran's favor, the Board finds the evidence supports a grant of service connection for a bilateral ear hearing loss disability, as there is competent and credible evidence of both in-service noise exposure, and post-service diagnosis for bilateral hearing loss disability for VA compensation purposes, with no post-service intercurrent cause.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for the Veteran's bilateral hearing loss disability is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


